This is a companion case with. John H. Broocks v. State of Texas (Tex.Civ.App.) 41 S.W.2d 714, and the propositions advanced by appellants herein are identical with the propositions advanced in No. 2075, and the same order is made herein disposing of all of appellants' propositions as made in No. 2075, except proposition No. 13, which complains of the sufficiency of the description of the fifth and sixth tracts of land. This proposition is sustained. The fifth tract is described as follows: "125 acres of the N. G. Roberts headright in San Augustine County, Texas, to which reference is hereby made to plaintiffs' original petition and the deed records of San Augustine County, Texas." The sixth tract is described as follows: "being 725 acres of the N. G. Roberts headright survey in San Augustine County, Texas, for description of which reference is hereby made to plaintiffs' original petition on file herein and to the Deed Records of San Augustine County, Texas." Upon another trial the description of these two tracts of land should be sufficiently definite to locate the land.
Reversed and remanded.